Citation Nr: 1309710	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-16 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hearing loss disability.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2013.  The Veteran was also afforded a hearing before a decision review officer (DRO) in December 2009.  Copies of these transcripts have been associated with the record.  

As will be explained below, the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus were denied in an April 2006 rating decision.  He thereafter filed a notice of disagreement (NOD) with that decision in June 2006 with regard to the denial of his bilateral hearing loss disability claim, and this claim was readjudicated in a February 2007 statement of the case (SOC) which continued the previous denial.  He thereafter filed a VA Form 9 in February 2007 which he intended as a NOD for the April 2006 denial of his tinnitus claim.  However, on the VA Form 9, he checked the box in section 9.A. of the form indicating a desire to appeal all issues that were shown on the statement of the case.  However, the Veteran also specifically stated in the VA Form 9 that "My claim is for tinnitus, not hearing loss."     
The United States Court of Appeals for Veterans Claims (Court) recently held that VA must seek clarification when a submission is ambiguous as to the appellant's intent.  Evans v. Shinseki, 25 Vet. App. 7 (2011).  In that case, the appellant checked box 9.A. on his VA Form 9, but then went on to specifically list three of the six issues which had been addressed in the SOC. In this case, the Veteran checked box 9.A., but then, in the same area of the form, specifically stated that his claim was for tinnitus and not a bilateral hearing loss disability.  As such, he indicated that he intended to file a NOD for the tinnitus claim and not appeal the bilateral hearing loss disability claim.  The Board notes that the Veteran's tinnitus claim was subsequently readjudicated via an October 2007 SOC; however, he did not complete that appeal with the filing of a timely substantive appeal.  Accordingly, the Board finds that the April 2006 rating decision denying entitlement to service connection for a bilateral hearing loss disability and tinnitus is final.  38 C.F.R. § 20.1103 (2012).  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2006 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus. 

2.  The evidence received since the April 2006 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for a bilateral hearing loss disability and tinnitus.
CONCLUSIONS OF LAW

1.  The April 2006 rating decision denying service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Since the April 2006 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The April 2006 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

4.  Since the April 2006 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for tinnitus; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Implicit in his claims is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claims on the merits require additional development, which are addressed in the remand below.  

Analysis 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

For certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).
In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO denied service connection for a bilateral hearing loss disability and tinnitus in an April 2006 rating decision because "there is no record of hearing loss showing a chronic disability subject to service connection either in the service medical records; or, an opinion relating hearing loss to noise exposure while in military service."  Although the Veteran filed NODs as to these claims, the claims were subsequently readjudicated and denied in SOCs dated February 2007 for the bilateral hearing loss disability and October 2007 for tinnitus.  He did not complete his appeal with the filing of a timely substantive appeal.  As such, the April 2006 rating decision is final.

At the time of the prior final rating decision in April 2006, the record included the Veteran's service treatment records, the Veteran's statements, a VA audiological examination dated April 2006, and private treatment records.  

The Veteran's December 1961 service entrance examination documents a whispered voice test of 15/15 in each ear.  




Pure tone thresholds, in decibels, were as follows for a January 1964 service audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
25 (35)
35 (45)
X
35 (40)
LEFT
5 (20)
15 (25)
5 (15)
X
15 (20) 

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The Board has converted the ASA units to ISO units in parentheses above.  

The Veteran also received treatment on multiple occasions during service from June 1963 to January 1966 for an ear infection which caused pain and required cleansing.  Diagnoses of otitis were also rendered.  His March 1966 separation examination noted whispered voice testing of 15/15 in each ear.  His service treatment records were absent complaints of or treatment for tinnitus.  

The Veteran submitted a statement dated September 2005 indicating that his hearing loss and tinnitus was related to his military service while aboard the USS Constellation on the flight deck.  

The Veteran was afforded a VA audiological examination in April 2006.  After examination of the Veteran, the VA examiner reported that the Veteran presented with moderate to severe high frequency hearing loss for both ears and although hearing was within normal limits for lower frequencies, it was not quite as good for the right ear as for the left.  The examiner concluded that "[the Veteran's] current hearing loss is not related to the military service nor is the tinnitus."  The rationale for the examiner's opinion was based on his finding of no documentation of either hearing loss or tinnitus during the Veteran's period of military service or at any time since, up until the examination.  He further noted that there was nothing in the medical or scientific literature that indicated that the Veteran's hearing loss would have a long delayed onset or tinnitus following the period of noise exposure.  
The Veteran submitted a private treatment report from R.F., M.D., dated May 2006.  Dr. R.F. reported that he had treated the Veteran for general medical care for the past 10 years, and that after reviewing medical evidence he opined that the Veteran's current tinnitus was most likely directly related to his military service on the flight deck of carriers.  An MRI from Imaging Healthcare Specialists dated March 2007 noted an indication of bilateral hearing loss, worse on the right side with ringing for years.   

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.  Therefore, in order to reopen the claim, the evidence must show that the Veteran's bilateral hearing loss disability and tinnitus are related to his military service.

Since the April 2006 rating decision, in September 2008, the Veteran applied to reopen his claim of entitlement to service connection for tinnitus and in December 2009, he applied to reopen his claim of entitlement to service connection for a bilateral hearing loss disability.  In the January 2009 rating decision, the RO declined to reopen the Veteran's tinnitus claim.  In the April 2010 rating decision, the RO reopened and denied the Veteran's bilateral hearing loss disability claim.  Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issues before considering the claims on its merits. The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

In reviewing the evidence added to the claims folder since the April 2006 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claims, specifically evidence demonstrating a relationship between the Veteran's in-service noise exposure and his hearing loss and tinnitus.  

In this regard, the Veteran submitted private treatment reports from Dr. R.F. dated October 2007 and November 2008.  Dr. R.F. noted that the Veteran had been treated for general medical care since April 1996, and also reported that he suffers from chronic tinnitus and right sensorineural hearing loss.  He opined that both conditions are "undoubtedly" directly related to the Veteran's active duty while on the flight deck.  He indicated that review of the Veteran's military records confirmed his opinion, and that the Veteran's tinnitus and hearing loss should be considered service-related.  Additionally, G.V., M.D. noted in November 2008 and February 2010 private treatment reports that he reviewed the Veteran's Naval records and opined that the Veteran has bilateral hearing loss due to loud noise exposure in the military.    

Assuming their credibility for the purpose of this analysis (Justus, Supra), the private treatment reports from Dr. R.F. and Dr. G.V. relating the Veteran's bilateral hearing loss disability and tinnitus to his military service serve to fulfill the crucial, but heretofore missing, element of nexus.  As such, this evidence is so significant that it must be considered in order to fairly decide the merits of the claims.  Accordingly, the Board concludes that new and material evidence pertaining to a relationship between the Veteran's bilateral hearing loss disability and tinnitus and his military service has been submitted.  The Veteran's claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus are reopened.

As was indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of his claims attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claims may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).
Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened; to this extent only, the appeal is granted.


REMAND

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is currently diagnosed with tinnitus, as is evidenced by a private treatment report by Dr. R.F. dated November 2008.  

With regard to a diagnosis of a hearing loss disability, the Board notes that a private treatment report by Dr. G.V. dated February 2010 indicates that the Veteran currently suffers from bilateral hearing loss.  Additionally, pure tone thresholds, in decibels, were as follows for a February 2006 VA audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 
25
25
25
35
LEFT
10
5
15
20
45 

The Board notes that the Veteran met the regulation criteria for a hearing loss disability in his left ear under 38 C.F.R. § 3.385 with a hearing level of 45 dB at 4000 Hz.  Although he did not meet the regulation criteria for a hearing loss disability in his right ear under 38 C.F.R. § 3.385, the Court has held that the threshold for normal hearing is from 0 to 20 decibels and higher thresholds indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As such, hearing levels of 25 db at 1000 Hz, 2000 Hz, and 3000 Hz as well as 35 dB at 4000 Hz indicate some degree of hearing loss in the Veteran's right ear.  

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran maintains that he developed hearing loss and tinnitus due to his military service when he served aboard the USS Constellation at which time he was exposed to loud noise from jet aircraft engines.  See, e.g., the January 2013 Board hearing transcript, pgs. 5-7.  His personnel records verify service aboard the USS Constellation.

The Veteran's December 1961 service entrance examination documents a whispered voice test of 15/15 in each ear.  

Pure tone thresholds, in decibels, were as follows for a January 1964 service audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
25 (35)
35 (45)
X
35 (40)
LEFT
5 (20)
15 (25)
5 (15)
X
15 (20) 
As discussed above, service department audiometric readings prior to October 31, 1967, must be converted from ASA units to ISO units.  The Board has converted the ASA units to ISO units in parentheses above.  The Board also notes that the January 1964 audiological examination indicates evidence of a right ear hearing loss disability for VA evaluation purposes.  38 C.F.R. § 3.385.  Specifically, puretone threshold was in excess of 26 dB in the right ear at 1000 Hz, 2000 Hz, and 4000 Hz.  Moreover, with regard to the Veteran's left ear, the January 1964 audiological examination noted a hearing level of 25 dB at 1000 Hz.  As discussed above, the Court has held that the threshold for normal hearing is from 0 to 20 decibels and higher thresholds indicate some degree of hearing loss.  See Hensley, supra.  

The Veteran also received treatment on multiple occasions during service from June 1963 to January 1966 for an ear infection which caused pain and required cleansing.  Diagnoses of otitis were also rendered.  His March 1966 separation examination noted whispered voice testing of 15/15 in each ear.  

The Veteran's service treatment records are negative for any history, treatment, or diagnosis of a tinnitus.  However, the Board finds that, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the circumstances of the Veteran's service, including service aboard the USS Constellation, would be consistent with exposure to loud noise in service.

Turning to element (3), nexus, the Board notes that the Veteran submitted private treatment reports from Dr. R.F. dated May 2006, October 2007, and November 2008.  Dr. R.F. reported that the Veteran had been treated for general medical care since April 1996, and also reported that he suffers from chronic tinnitus and right sensorineural hearing loss.  He opined that both conditions are "undoubtedly" directly related to the Veteran's active duty while on the flight deck.  He indicated that review of the Veteran's military records confirmed his opinion, and that the Veteran's tinnitus and hearing loss should be considered service-related.  Additionally, G.V., M.D. noted in November 2008 and February 2010 private treatment reports that he reviewed the Veteran's Naval records and opined that the Veteran has bilateral hearing loss due to loud noise exposure in the military.  
Crucially, Dr. G.V. and Dr. R.F. did not provide a rationale as to why they found that Veteran's hearing loss disability and tinnitus are related to his in-service noise exposure.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  As such, the Board finds that these opinions are inadequate for the purposes of granting service connection.   

The Board also notes that the Veteran was afforded a VA audiological examination in April 2006.  After examination of the Veteran, the VA examiner reported that the Veteran presented with moderate to severe high frequency hearing loss for both ears and although hearing was within normal limits for lower frequencies, it was not quite as good for the right ear as for the left.  The examiner concluded that "[the Veteran's] current hearing loss is not related to the military service nor is the tinnitus."  The rationale for the examiner's opinion was based on his finding of no documentation of either hearing loss or tinnitus during the Veteran's period of military service or at any time since, up until the examination.  He further noted that there was nothing in the medical or scientific literature that indicated that the Veteran's hearing loss would have a long delayed onset or tinnitus following the period of noise exposure.  Pertinently, however, the VA examiner did not discuss the January 1964 service audiological examination which indicated a hearing loss disability.  Moreover, the VA examiner did not specify whether the Veteran's hearing loss disability was related to his in-service noise exposure.  Accordingly, the Board finds that the April 2006 VA audiological examination is inadequate for evaluation purposes.  

There is no other opinion of record as to whether the Veteran's current hearing impairment is related to his in-service noise exposure.  In light of the foregoing, an examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's disabilities and whether such are related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2012) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

The Board adds that at the January 2013 Board hearing, the Veteran recited a private treatment report from Dr. R.B. dated February 2012 documenting a relationship between his hearing impairment and his military service.  However, this treatment report has not been associated with his claims folder.  Accordingly, such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are treatment records from Dr. R.B.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, these records are unable to be secured, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  The Veteran must then be given an opportunity to respond.

2. Arrange for the Veteran to undergo a VA audiological examination.  The entire claims folder must be made available to the examiner prior to the examination.  After examination of the Veteran and review of the record, and accepting the Veteran's reports of noise exposure, the examiner is requested to provide an opinion, with complete rationale, as to the following:

a.  Whether the Veteran currently suffers from a bilateral hearing loss disability;

b.  Whether the Veteran currently suffers from tinnitus; and

c.  Whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability and/or tinnitus is causally related to service or any incident of service, including the Veteran's credible report of exposure to noise during his period of active service.  

The examiner should indicate in his/her report that the claims folder was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


